Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00312-CV

                                Carmelita RILEY and Anthony J. Pena,
                                             Appellants

                                                    v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez, and Puig Management and Rentals, LLC,
                                        Appellees

                      From the 341st Judicial District Court, Webb County, Texas
                                 Trial Court No. 2012CVF001192 D3
                         Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 13, 2016

DISMISSED

           A copy of appellants’ notice of appeal was filed in this court on May 20, 2016. The clerk of

the court notified appellants that our records did not reflect payment of the $205 filing fee. In addition,

our record contains no evidence appellants are excused by statute or rule from paying the filing fee.

See TEX. R. APP. P. 5, 20. On June 16, 2016, this court ordered appellants to show cause in writing by

June 27, 2016, that either: (1) the filing fee has been paid; or (2) appellants are entitled to appeal

without paying the filing fee. Appellants were advised that if they failed to respond within the time
                                                                                           04-16-00312-CV


provided, this appeal would be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).

Appellants did not respond.

        The appeal is DISMISSED for failure to pay the filing fee. See id.


                                                     PER CURIAM




                                                   -2-